DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-13, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 1 (and hence all of the other claims) “the tank circuit including a work coil and a sense coil the sense coil to detect a magnetic field generated by the work coil and output a signal in response to the detection” (claim 1, ll. 2-4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINERS COMMENTS
The applicant filed an after final 2.0 submission.  Claim 1 was amended to emphasize the role of the sense coil (as opposed to the work coil/ tank coil).  After a consultation, it was clear that although “carryover” was not a necessary component to include in the search, the primary examiner consulted commented that typically the work coils use “regular feedback loops” and not sense coils to establish what the “harmonic frequency”/ maximum output frequency is for an object, but it makes sense 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.P.B/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
03/10/2021